Action for divorce and alimony commenced in the Common Pleas of Lorain county in which F. \V. Norton was plaintiff and Regina Norton was defendant. The parties are herein referred to as plaintiff and defendant as they appear in the trial court.
On October 13, 1921, defendant, in an action for alimony, secured a judgment in Lucas county Common Pleas. This alimony was later paid in a lump sum.
Dec. 20, 1921, plaintig filed his petition asking for divorce. June 5, 1923, defendant filed a motion asking for temporary alimony.
June 9; 1923 (pla'ntiff having asked for a continuance), the motion was granted, June 25, 1923, this entry was vacated and a new entry was made granting- the motion. On June 28 the plaintiff filed a motion for a new trial. July 3 defendant asked to strike this motion from the files because the same was not filed within three days after June 9. This motion was later withdrawn.
The Court of Appeals reversed the Common Pleas on quesFons, as follows:
1. That the court erred in refusing to grant a continuance. 2. That the court erred in allowing alimony upon the evidence offered.
Defendant claimed error to the Court of Appeals as follows:
1. That the continuance was, in fact, granted by the vacation of the order of June 9.
2. That testimony by the defendant that her home was in Atlanta, Georgia; that she was not able to work and had no means of support; that she owned no property and that she had had no allowance from plaintiff during the pendency of the suit; that plaintiff was employed and was in perfect health and that she had learned that his salary was $50 per week and his expenses, was sufficient evidence to warrant the allowing of the alimony.